         Case 1:20-cv-03544-NRB Document 19 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
DEMBA SANYANG and FATOU
DARBO-SANYANG,

                  Plaintiffs,
                                                            O R D E R
            - against -
                                                       20 Civ. 3544 (NRB)
EDDIE LEROY DAVIS JR and ELD DRIVER
SERVICE LLC,

                Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS on July 22, 2019, plaintiffs filed their complaint in

the Supreme Court of the State of New York for Bronx County; and

     WHEREAS defendants filed a notice of removal in this Court on

May 6, 2020; and

     WHEREAS on June 8, 2020, plaintiffs filed a motion to remand

the action to the Supreme Court of the State of New York for Bronx

County on the ground that defendants’ removal was untimely; and

     WHEREAS defendants filed a letter on July 1, 2020 consenting to

the remand of this case and requesting, with plaintiffs’ consent,

that the Court deem their notice of removal withdrawn; it is hereby

     ORDERED that this case be remanded to the Supreme Court of

the State of New York for Bronx County.

DATED:      New York, New York
            July 2, 2020


                                   NAOMI REICE BUCHWALD
                                   UNITED STATES DISTRICT JUDGE
